Title: To George Washington from Major General William Heath, 1 August 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.]Augst 1st 1779
        
        This morning at half past three oClock, I received the enclosed pr Express From Capt. Hopkins—it is probable further Intelligence will come to hand in the Coarse of the Day, if their should it shall be transmitted immediately.
        can Capt. Hopkins purchase the Horses he has taken for the Use of the Regt? I have the honor to be with the greatest respect your Excellencys most obedient Servt
        
          W. Heath
        
      